Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claims 1-8 are allowed over the prior art of record because the prior art of record including  US 20150273322 as the closest prior, which is directed to a similar concept of the claimed invention, mainly includes a processing unit comprising: a processor  (10) that generates tactile data (tactile data outputted from apparatus 10, paragraphs 0055-0070) based on a first sound (sound captured by microphone 33) emitted from a speaker (speaker in device 80) and a second sound (sound outputted from sensor 31 ) emitted from an actuator (actuator in device 80).   However, there is at least a difference between the closest prior art and the claimed invention is that the closet prior art fails to include  claimed features comprising: to generate tactile data based on information regarding a first perception characteristic of a user with respect to a first sound emitted from a speaker, and information regarding a second perception characteristic of the user with respect to a second sound emitted by a tactile stimulus presented to the user from an actuator, wherein the tactile data represents the tactile stimulus that emits the second sound not perceivable by the user, as recited in claim 1, or corresponding functionally operation, as recited in each of claims 7 and 8.
           Other references of the record are also directed to a concept of the claimed invention, but none of them teaches any feature nor fairly suggest any obvious improvement that is directed to the claimed features identified above as the difference between the closest prior and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention, as recited in each of claims 1, 7 and 8.   Therefore,  claims 1, 7 and 8 are allowed over the prior art of record, and claims 2-6 are also  allowed over the prior art of record with their base claim 1.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited herewith is directed to a processing system having a processor to generate a tactile signal based on a sound signal output from at least a speaker and sound signal sensed from at least an actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/
 Primary Examiner, Art Unit 2688